DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent June 23, 2022, claim(s) 1-37 is/are pending in this application; of these claim(s) 1 and 15 is/are in independent form.  Claim(s) 1, 6, 9, 14, 15, 19, 20, 23, 29, 34, 35, and 37 is/are currently amended; claim(s) 2, 3, 11, 16, 17, 25, 30-33, and 36 is/are previously presented; claim(s) 4, 5, 7, 8, 10, 12, 13, 18, 21, 22, 24, 26, 27, and 28 is/are original.
To prevention confusion, the Examiner’s name on the Request for Reconsideration and the Declaration should be spelled “Frumkin” instead of the erroneous spelling “Frumpkin.”

Response to Amendment
The declaration under 37 CFR 1.132 filed June 23, 2022 is insufficient to overcome the rejection of claims 1-30 and 34-36 based upon Harlan in view of Bennett, applied under 35 U.S.C. 103 as set forth in the last Office action (see the reasons below).  Similarly:
The declaration under 37 CFR 1.132 filed June 23, 2022 is insufficient to overcome the rejection of claim 31 based upon Harlan in view of Bennet in further view of Yeager, applied under 35 U.S.C. 103 as set forth in the last Office action (see below).
The declaration under 37 CFR 1.132 filed June 23, 2022 is insufficient to overcome the rejection of claim 32 based upon Harlan in view of Bennett and further in view of Vidgen, applied under 35 U.S.C. 103 as set forth in the last Office action (see below).
The declaration under 37 CFR 1.132 filed June 23, 2022 is insufficient to overcome the rejection of claim 33 based upon Harlan in view of Bennett and further in view of Ordovas applied under 35 U.S.C. 103 as set forth in the last Office action (see below).
The declaration under 37 CFR 1.132 filed June 23, 2022 is insufficient to overcome the rejection of claim 37 based upon Harlan in view of Bennett in view of Applicant’s Admitted Prior Art applied under 35 U.S.C. 103 as set forth in the last Office action (see below).

The declaration is insufficient because:
It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.  Specifically, the affidavit refers to the MedChefs product, presumably the product described in specification and figures of the application.  However, the declaration (including Exhibits A & B) makes no mention of evidence commensurate with the scope of the individual claims of the application.
Regarding the declaration’s statement “6” regarding the quantity sold, MPEP recites:  “gross sales figures do not show commercial success absent evidence as to market share, Cable Electric Products, Inc. v. Genmark, Inc., 770 F.2d 1015, 226 USPQ 881 (Fed. Cir. 1985), or as to the time period during which the product was sold, or as to what sales would normally be expected in the market, Ex parte Standish, 10 USPQ2d 1454 (Bd. Pat. App. & Inter. 1988).”
	Regarding the declaration’ statement “7,” long-felt need must not have been satisfied by another before the invention by applicant. Newell Companies v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988).  Statement “7” (regarding the lack of a competing product) is a broad statement does not have sufficient evidence, based on the Examiner’s understanding of the commercial profession of “nutritionist.”  Statement “7” asserts that “Prior to the introduction of MedChefs, there were no commercially available evidence-based dietary intervention for reducing or reversing diet-related disease.”  However, the medical profession of “Nutritionist” or “Dietitian” involves commercially available nutritionists, who follow evidence-based dietary guidelines, as an intervention, for reducing or reversing diet-related disease.  Hence, the statement in the declaration, broadly interpreted, contradicts the existence of an entire medical profession.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant's arguments filed June 23, 2022 have been fully considered but they are not persuasive.  Applicant has amended the claims to recite steps involving a unique palate signature.  However, the Applicant’s Specification at Para [0009] suggests that a “palate signature” comprises “food preferences,” which is a general phrase.  The uses of a unique palate signature is taught in Harlan (US 2009/0144081 A1) at Paragraph [0058] regarding “food preferences” as a basis for picking foods and quantities of foods.  Furthermore, the amendment’s additional element of a database is taught in Harlan at Paragraph [0024], specifically the USDA National Nutrient Database for Standard Reference.  Therefore the rejections are not withdrawn.
In response to applicant's arguments against the references individually (see Applicant’s Remarks on page 18 lines 14–25), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Furthermore the arguments about the main ideas of Harlan and the broad Abstract of Bennett do not address the specifics of the rejections reiterated below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 and 34-36  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0144081 A1 (“Harlan”) in view of US 20130216982 A1 (“Bennett”).

	As to claim 1, Harlan teaches in a metabolomics enhancement system, a holistic, preventative, and dynamic personalized method for harmonizing macronutritional and micronutritional consumption for a metabolomics beneficiary (Harlan Para [0046] and Figure 2: a method for determining a meal plan), the method comprising:
receiving beneficiary characteristics associated with a metabolic beneficiary (Harlan Figure 2 and Para [0026]: receiving gender, height, and weight characteristics of a user), including information from one or more physiological sensors (Harlan Para [0054]: weight information is inputted by a user, which entails a physiological measurement of weight from a sensor such as a scale), to diagnose at least one medical condition of the metabolic beneficiary (Harlan Para [0048]: to determine that an individual is above an Ideal Body Weight);
receiving pabulum preferences associated with the beneficiary (Harlan Para [0026]: receiving food aversions and personal preferences for the user);
generating a unique palate signature for the beneficiary based on the pabulum preferences (Halan Para [0058]: generating a set of user preferences regarding foods; the Examiner interprets that a palate signature is not limited to taste preferences; see Applicant’s Specification at Para [0009] regarding “food preferences”);
generating an individualized healthy metabolomic regiment (Harlan Para [0046] element 503: determining, using the nutrient-driven meal plan factors, a recommended set of recipes matching the meal plan factors), extracted from a comprehensive nutrition database (Harlan Para [0024]: extracting, in part, from a USDA National Nutrient Database for Standard Reference), the individualized healthy metabolomic regiment having a combination of macronutrients and micronutrients for enhancing metabolomics of the beneficiary based on the beneficiary characteristics and the unique palate signature (Harlan Para [0058]: generating an optimal amount of macronutrients, such as low fat, and micronutrients, such as optimal vitamin K, based on the inputted medical conditions of the user) and based on researched science (Harlan Para [0058]: nutrient information is based on researched nutrition-science);
wherein the individualized healthy metabolomic regiment minimizes unhealthy food which includes [[ trans-unsaturated ]] fatty acids (Harlan Para [0058]: avoiding a fat as part of a low-fat diet; avoiding specific types of fats is at once envisaged by avoiding general fats) and highly processed foods with preservatives (Harlan Para [0058]: avoiding sodium, which is sometimes a preservative in highly processed foods); and
administering the individualized healthy metabolomic regiment (Harlan Para [0046] element 504: providing an output of a personalized meal plan for the user), as a prophylaxis for enhancing metabolomics to improve the at least one medical condition (Harlan Para [0058]: to prevent weight gain to improve the patient’s overweight condition);
computing a rating of compliance to the individualized healthy metabolomic regiment by the beneficiary (Harlan Para [0054]: computing a level of caloric expenditure based, in part, on weight measurements in relation to ideal body weight described in Para [0047] which the examiner interprets as “compliant”)…; and
periodically (according to MPEP §  2144.04(VI)(B), duplication of parts is prima facie obvious) adjusting the individualized healthy metabolomic regiment in response to the rating of compliance and the information from the one or more physiological sensors (Harlan Para [0054]: adjusting the caloric recommendation based on the level of caloric expenditure and the measured weight)…

	However, Harlan does not teach that the fatty acids to be avoided are trans-unsaturated fatty acids.
	Nor does Harlan teach:  wherein the computation of the rating of compliance includes tracking a journal maintained by the beneficiary, and wherein the journal includes a compilation of food consumed by the beneficiary
	Nor does Harlan teach:  wherein the periodic adjustment of the individualized healthy metabolomic regiment is based on compliance feedback provided by the tracking of the journal detailing the food consumed by the beneficiary, thereby indirectly enhancing the metabolomics of the beneficiary by iteratively adjusting the individualized healthy metabolomic regiment in response to the rating of compliance.
Nevertheless, Bennett teaches that the fatty acids to be avoided are trans-unsaturated fatty acids (see Bennett Figure 16, which indicates an amount for total fat to be avoided, wherein only a portion of the total fat is indicated to be saturated fat in next line beneath the total fat line; since the remaining fat must be unsaturated, the avoidance of trans-unsaturated fats is envisaged from Figure 16, which is a figure that illustrates managing target nutrition according to Bennett at Para [0174]).
And Bennett teaches:  wherein the computation of the rating of compliance includes tracking a journal maintained by the beneficiary, and wherein the journal includes a compilation of food consumed by the beneficiary (Bennett Para [0308]: logging food using log entries of food and dates eaten to form a compilation);
And Bennett teaches:  wherein the periodic adjustment of the individualized healthy metabolomic regiment is based on compliance feedback provided by the tracking of the journal detailing the food consumed by the beneficiary (Bennett Para [0315]: foods under consideration for dieting are determined by using food log information), thereby indirectly enhancing the metabolomics of the beneficiary by iteratively adjusting the individualized healthy metabolomic regiment in response to the rating of compliance (Bennett Para [0315]: adjusting the recommended diet combination by removing foods from consideration).

Harlan and Bennett are in the same field of nutrition.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Harlan to include the teachings of Bennett because trans-unsaturated fatty acids are metabolically unhealthy (See Applicant’s Admitted Prior Art in Applicant’s Specification Para [0040], “Recommendations to the metabolomic beneficiaries can also take into consideration, for example, W.H.O. guidelines for healthy range of sugar consumption, and avoidance of unhealthy foods such as foods containing trans-unsaturated fatty acids”).

As to claim 2, Harlan in view of Bennett teaches the method of claim 1 wherein the beneficiary characteristics include physiological data of the beneficiary including at least one of age (Harlan Figure 2 and Para [0026]: age is implicit based on date-of-birth; see also Para [0054] for discussion of age), gender (Harlan Para [0026]: gender), weight (Harlan Para [0026]: weight), height (Harlan Para [0026]: height), ethnic composition (this element is claimed in the alternative and does not need to be mapped), and body-fat-to-muscle ratio (BMI) (this element is claimed in the alternative and does not need to be mapped).

As to claim 3, Harlan in view of Bennett teaches the method of claim 1 the at least one medical condition of the beneficiary including at least one of cardiovascular disease (this element is claimed in the alternative and does not need to be mapped), hypertension (this element is claimed in the alternative and does not need to be mapped), cancer (Harlan Para [0026]: cancer), diabetes (Harlan Para [0026]: diabetes), allergy (Harlan Para [0026]: food allergies), and genetic predispositions (this element is claimed in the alternative and does not need to be mapped).

As to claim 4, Harlan in view of Bennett teaches the method of claim 1 wherein the macronutrients include proteins (Harlan Para [0024]: the macronutrients include the nutrition information in the USDA National Nutrient Database for Standard Reference; Harlan Para [0026] gives gluten-based diets as an example), carbohydrates (Harlan Para [0026]: diabetic constraints) and fats (Harlan Para [0058]: low-fat), and wherein the micronutrients include vitamins (Harlan Para [0058]: vitamin K) and minerals (Harlan Para [0058]: low-sodium).

As to claim 5, Harlan in view of Bennett teaches the method of claim 1 further comprising providing pabulum choices including seafood (Harlan Para [0026]: diets driven by fish preferences), fruits (Harlan Para [0053]: fruit preferences), vegetables (Harlan Para [0026]: vegetarian preferences), nuts (Harlan Para [0026]: peanut and tree nut preferences), whole grain (Harlan Para [0026]: gluten content), and dietary fiber (Harlan Para [0024]: nutrition information in the USDA National Nutrient Database for Standard Reference, of which fiber is at once envisaged).

As to claim 6, Harlan in view of Bennett teaches the method of claim 1 wherein the individualized healthy metabolomic regiment includes at least one of seasonal pabulum (this element is claimed in the alternative and does not need to be mapped) and local pabulum (Harlan Para [0067]: leftover food, which the Examiner interprets to be a local pabulum).

As to claim 7, Harlan in view of Bennett teaches the method of claim 1 further comprising receiving lifestyle data of the beneficiary including at least one of a physical activity (Harlan Para [0054]: receiving exercise patterns) and a mental activity (this element is claimed in the alternative and does not need to be mapped).

As to claim 8, Harlan in view of Bennett teaches the method of claim 7 wherein the physical activity is received from a wearable device (Harlan Para [0054]: exercise information is inputted by a user; Harlan Para [0026] clarifies that that the input may be using a mobile device) and wherein the physical activity includes caloric expenditure from exercise (Harlan Para [0054]: caloric expenditure for various exercises).

As to claim 9, Harlan in view of Bennett teaches the method of claim 1 wherein providing the recommended pabulum combination includes providing a pabulum plan including at least one of a menu choice (Harlan Para [0046] element 504: providing an output of a personalized meal plan for the user), a recipe (Harlan Para [0002]: recipes as a meal plan), and a grocery shopping list (Harlan Para [0071]:  grocery shopping list).

As to claim 10, Harlan in view of Bennett teaches the method of claim 9 further comprising providing the pabulum plan to at least one of the beneficiary (Harlan Para [0026]: providing the meal plan and ingredients to the user), a healthcare provider (this element is claimed in the alternative and does not need to be mapped), a caregiver (this element is claimed in the alternative and does not need to be mapped), a dietary provider (Harlan Para [0026]: a fellow cook) and an athletic training program manager (this element is claimed in the alternative and does not need to be mapped).

As to claim 11, Harlan in view of Bennett teaches the method of claim 9 further comprising:
computing a rating of compliance to the pabulum plan by the beneficiary (Harlan Para [0027]: conveying a favorite regarding the diet as commentary); and
providing the rating of compliance to at least one of the beneficiary and a third party (Harlan Para [0027]: providing a favorite regarding the diet as commentary in a social network), and wherein the third party includes at least one of a healthcare provider (this element is claimed in the alternative and does not need to be mapped), a caregiver (this element is claimed in the alternative and does not need to be mapped), a dietary provider (Harlan Para [0026]: a fellow cook) and an athletic training program manager (this element is claimed in the alternative and does not need to be mapped).

As to claim 12, Harlan in view of Bennett teaches the method of claim 11 wherein the rating of compliance is provided to the third party via a social network (Harlan Para [0027]: sharing commentary about favorites to a social network), thereby facilitating beneficiary with encouragement to substantially improve compliance with the pabulum plan (Harlan Para [0027]: sharing of commentary facilitates encouragement by promoting favorite dietary strategies).

As to claim 13, Harlan in view of Bennett teaches the method of claim 1 further comprising receiving supplemental compliance data from a third party via a social network (Harlan Para [0027]: sharing, with third-party members of a social network, information about favorite cooking strategies for adherence to the diet).

As to claim 14, Harlan in view of Bennett teaches the method of claim 1 further comprising:
receiving an update of the beneficiary characteristics (Harlan Para [0054]: receiving an update to exercise activity); and
updating the individualized healthy metabolomic regiment in accordance with the updated beneficiary characteristics (Harlan Para [0054]: updating the dietary recommendation based on the exercise activity).

As to claim 15, Harlan teaches a holistic, preventative and dynamic metabolomics enhancement (ME) system configured to harmonize macronutritional and micronutritional consumption for metabolomics benefit, the ME system (Harlan Para [0046] and Figure 2: a method for determining a meal plan) comprising:
a user interface (Harlan Figure 2 and Figure 3) configured to:
receive beneficiary characteristics associated with a metabolic beneficiary (Harlan Figure 2 and Para [0026]: receiving gender, height, and weight characteristics of a user) including information from one or more physiological sensors (Harlan Para [0054]: weight information is inputted by a user, which entails a physiological measurement of weight from a sensor such as a scale), to diagnose at least one medical condition of the metabolic beneficiary (Harlan Para [0048]: to determine that an individual is above an Ideal Body Weight); and
receive pabulum preferences associated with the beneficiary (Harlan Para [0026]: receiving food aversions and personal preferences for the user); and
a processor configured to:
generate a unique palate signature for the beneficiary based on the pabulum preferences (Harlan Para [0058]: generating a set of user preferences regarding foods; the Examiner interprets that a palate signature is not limited to taste preferences; see Applicant’s Specification at Para [0009] regarding “food preferences”);
generate an individualized healthy metabolomic regiment (Harlan Para [0046] element 503: determining, using the nutrient-driven meal plan factors, a recommended set of recipes matching the meal plan factors), extracted from a comprehensive nutrition database (Harlan Para [0024]: extracting, in part, from a USDA National Nutrient Database for Standard Reference), the individualized healthy metabolomic regiment having a combination of macronutrients and micronutrients for enhancing metabolomics of the beneficiary based on the beneficiary characteristics and the unique palate signature (Harlan Para [0058]: generating an optimal amount of macronutrients, such as low fat, and micronutrients, such as optimal vitamin K, based on the inputted medical conditions of the user) and based on researched science (Harlan Para [0058]: nutrient information is based on researched nutrition-science); 
wherein the individualized healthy metabolomic regiment minimizes unhealthy food which includes [[ trans-saturated ]] fatty acids(Harlan Para [0058]: avoiding a fat as part of a low-fat diet; avoiding specific types of fats is at once envisaged by avoiding general fats) and highly processed food with preservatives (Harlan Para [0058]: avoiding sodium, which is sometimes a preservative in highly processed foods); 
compute a rating of compliance to the individualized healthy metabolomic regiment by the beneficiary (Harlan Para [0054]: computing a level of caloric expenditure based, in part, on weight measurements)…; and
periodically (according to MPEP §  2144.04(VI)(B), duplication of parts is prima facie obvious) adjusting the individualized healthy metabolomic regiment in response to the rating of compliance and the information from the one or more physiological sensors (Harlan Para [0054]: computing a level of caloric expenditure based, in part, on weight measurements in relation to ideal body weight described in Para [0047] which the examiner interprets as “compliant”)…; and
wherein the user interface is further configured to administer the individualized healthy metabolomic regiment personalized for the beneficiary (Harlan Para [0046] element 504: providing an output of a personalized meal plan for the user) as a prophylaxis for indirectly enhancing the metabolomics of the beneficiary to improve the at least one medical condition (Harlan Para [0058]: to prevent weight gain to improve the patient’s overweight condition)…

However, Harlan does not teach that the fatty acids to be avoided are trans-unsaturated fatty acids.
	Nor does Harlan teach:  wherein the computation of the rating of compliance includes tracking a journal maintained by the beneficiary, and wherein the journal includes a compilation of food consumed by the beneficiary
	Nor does Harlan teach:  wherein the periodic adjustment of the individualized healthy metabolomic regiment is based on compliance feedback provided by the tracking of the journal detailing the food consumed by the beneficiary
	Nor does Harlan teach:  by iteratively adjusting the individualized healthy metabolomic regiment in response to the rating of compliance
Nevertheless, Bennett teaches that the fatty acids to be avoided are trans-unsaturated fatty acids (see Bennett Figure 16, which indicates an amount for total fat to be avoided, wherein only a portion of the total fat is indicated to be saturated fat in next line beneath the total fat line; since the remaining fat must be unsaturated, the avoidance of trans-unsaturated fats is envisaged from Figure 16, which is a figure that illustrates managing target nutrition according to Bennett at Para [0174]).
And Bennett teaches:  wherein the computation of the rating of compliance includes tracking a journal maintained by the beneficiary, and wherein the journal includes a compilation of food consumed by the beneficiary (Bennett Para [0308]: logging food using log entries of food and dates eaten to form a compilation);
And Bennett teaches:  wherein the periodic adjustment of the individualized healthy metabolomic regiment is based on compliance feedback provided by the tracking of the journal detailing the food consumed by the beneficiary (Bennett Para [0315]: foods under consideration for dieting are determined by using food log information);
And Bennett teaches:  by iteratively adjusting the individualized healthy metabolomic regiment in response to the rating of compliance (Bennett Para [0315]: adjusting the recommended diet combination by removing foods from consideration).

Harlan and Bennett are in the same field of nutrition.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Harlan to include the teachings of Bennett because trans-unsaturated fatty acids are metabolically unhealthy (See Applicant’s Admitted Prior Art in Applicant’s Specification Para [0040], “Recommendations to the metabolomic beneficiaries can also take into consideration, for example, W.H.O. guidelines for healthy range of sugar consumption, and avoidance of unhealthy foods such as foods containing trans-unsaturated fatty acids”).

As to claim 16, Harlan in view of Bennett teaches the ME system of claim 15 wherein the beneficiary characteristics include physiological data of the beneficiary including at least one of age (Harlan Figure 2 and Para [0026]: age is implicit based on date-of-birth; see also Para [0054] for discussion of age), gender (Harlan Para [0026]: gender), weight (Harlan Para [0026]: weight), height (Harlan Para [0026]: height), ethnic composition (this element is claimed in the alternative and does not need to be mapped), body-fat-to-muscle ratio (BMI) (this element is claimed in the alternative and does not need to be mapped), metabolic metrics including lipid data (Harlan Para [0058]: the beneficiary is designated as requiring a low-cholesterol diet) and glucose levels (Harlan Para [0026]: diabetes status), hemodynamic data including blood pressure (this element is claimed in the alternative and does not need to be mapped), endothelial function assessments (this element is claimed in the alternative and does not need to be mapped) and noninvasive markers of atherosclerosis including ultrasound derived intimal medial thickness measurements (this element is claimed in the alternative and does not need to be mapped).

As to claim 17, Harlan in Bennett teaches the ME system of claim 15 wherein the at least one medical condition of the beneficiary including at least one of cardiovascular disease, hypertension, cancer, diabetes, allergy, and genetic predispositions. (Harlan Figure 2 and Para [0026]: age is implicit based on date-of-birth; see also Para [0054] for discussion of age)

As to claim 18, Harlan in view of Bennett teaches the ME system of claim 15 wherein the macronutrients include proteins (Harlan Para [0024]: the macronutrients include the nutrition information in the USDA National Nutrient Database for Standard Reference; Harlan Para [0026] gives gluten-based diets as an example), carbohydrates (Harlan Para [0026]: diabetic constraints) and fats (Harlan Para [0058]: low-fat), and wherein the micronutrients include vitamins (Harlan Para [0058]: vitamin K) and minerals (Harlan Para [0058]: low-sodium).

As to claim 19, Harlan in view of Bennett teaches the ME system of claim 15 wherein providing the individualized healthy metabolomic regiment includes seafood (Harlan Para [0026]: diets driven by fish preferences), fruits (Harlan Para [0053]: fruit preferences), vegetables (Harlan Para [0026]: vegetarian preferences), nuts (Harlan Para [0026]: peanut and tree nut preferences), whole grain (Harlan Para [0026]: gluten content), and dietary fiber (Harlan Para [0024]: nutrition information in the USDA National Nutrient Database for Standard Reference, of which fiber is at once envisaged).

As to claim 20, Harlan in view of Bennett teaches the ME system of claim 15 wherein the individualized healthy metabolomic regiment includes at least one of seasonal pabulum (this element is claimed in the alternative and does not need to be mapped) and local pabulum (Harlan Para [0067]: leftover food, which the Examiner interprets to be a local pabulum).

As to claim 21, Harlan in view of Bennett teaches the ME system of claim 15 wherein the user interface is further configured to receive lifestyle data of the beneficiary including at least one of a physical activity (Harlan Para [0054]: receiving exercise patterns) and a mental activity (this element is claimed in the alternative and does not need to be mapped).

As to claim 22, Harlan in view of Bennett teaches the ME system of claim 21 wherein the physical activity is received from a wearable device (Harlan Para [0054]: exercise information is inputted by a user; Harlan Para [0026] clarifies that that the input may be using a mobile device) and wherein the physical activity includes caloric expenditure from exercise (Harlan Para [0054]: caloric expenditure for various exercises).

As to claim 23, Harlan in view of Bennett teaches the ME system of claim 15 wherein providing the individualized healthy metabolomic regiment includes providing a pabulum plan including at least one of a menu choice (Harlan Para [0046] element 504: providing an output of a personalized meal plan for the user), a recipe (Harlan Para [0002]: recipes as a meal plan), and a grocery shopping list (Harlan Para [0071]:  grocery shopping list).

As to claim 24, Harlan in view of Bennett teaches the ME system of claim 23 wherein the user interface is further configured to provide the pabulum plan to at least one of the beneficiary (Harlan Para [0026]: providing the meal plan and ingredients to the user), a healthcare provider (this element is claimed in the alternative and does not need to be mapped), a caregiver (this element is claimed in the alternative and does not need to be mapped), a dietary provider (Harlan Para [0026]: a fellow cook) and an athletic training program manager (this element is claimed in the alternative and does not need to be mapped).

As to claim 25, Harlan in view of Bennett teaches the ME system of claim 23 wherein the processor is further configured to compute a rating of compliance to the pabulum plan by the beneficiary (Harlan Para [0027]: conveying a favorite regarding the diet as commentary), and wherein the user interface is further configured to provide the rating of compliance to at least one of the beneficiary and a third party (Harlan Para [0027]: sharing commentary the social network about favorite ingredients; Harlan Para [0026]: teaches that the third party may be a fellow cook), and wherein the third party includes at least one of a healthcare provider (this element is claimed in the alternative and does not need to be mapped), a caregiver (Harlan Para [0026]: a cook is a caregiver), a dietary provider (Harlan Para [0026]: a cook is a dietary provider of dietary food), and an athletic training program manager (this element is claimed in the alternative and does not need to be mapped).

As to claim 26, Harlan in view of Bennett teaches the ME system of claim 25 wherein the third party includes at least one of a healthcare provider (this element is claimed in the alternative and does not need to be mapped), a caregiver (this element is claimed in the alternative and does not need to be mapped), a dietary provider (Harlan Para [0026]: a fellow cook) and an athletic training program manager (this element is claimed in the alternative and does not need to be mapped).

As to claim 27, Harlan in view of Bennett teaches the ME system of claim 25 wherein the rating of compliance is provided to the third party via a social network (Harlan Para [0027]: sharing commentary about favorite ingredients to a social network), thereby facilitating beneficiary with encouragement to substantially improve compliance with the pabulum plan (Harlan Para [0027]: sharing of commentary facilitates encouragement by promoting favorite dietary strategies).

As to claim 28, Harlan in view of Bennett teaches the ME system of claim 15 wherein the user interface is further configured to receive supplemental compliance data from a third party via a social network (Harlan Para [0027]: sharing, with third-party members of a social network, information about favorite cooking strategies for adherence to the diet).

As to claim 29, Harlan in view of Bennett teaches the ME system of claim 15 wherein the user interface is further configured to receive an update of the beneficiary characteristics (Harlan Para [0054]: receiving an update to exercise activity), and wherein the processor is further configured to update the individualized healthy metabolomic regiment in accordance with the updated beneficiary characteristics (Harlan Para [0054]: updating the dietary recommendation based on the exercise activity).

As to claim 30, Harlan in view of Bennett teaches the method of Claim 1 wherein the physiological data of the beneficiary includes metabolic metrics lipid data (Harlan Para [0058]: the beneficiary is designated as requiring a low-cholesterol diet) and glucose levels (Harlan Para [0026]: diabetes status).

As to claim 34, Harlan in view of Bennett teaches the method of Claim 1 wherein the individualized healthy metabolomic regiment results in primordial prevention (Harlan Para [0026]: the recommended diet addresses health issues, including health issues that could result in death such as diabetes and renal failure).

As to claim 35, Harlan in view of Bennett teaches the method of Claim 1 further comprising of transmitting the individualized healthy metabolomic regiment to one or more partners (the type of partner is not specified; therefore, see Harlan Para [0026]: a fellow cook).

As to claim 36, Harlan in view of Bennett teaches the method of claim 35 wherein the one or more partners includes at least one of a restaurant (this element is claimed in the alternative and does not need to be mapped), a food delivery service (Harlan Para [0026]: a fellow cook), a transportation provider (this element is claimed in the alternative and does not need to be mapped), and an establishment providing accommodations (Harlan Para [0026]: a fellow cook).

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0144081 A1 (“Harlan”) in view of US 20130216982 A1 (“Bennett”) as applied to claim 1 above, and further in view of US 2003/0091964 A1 (“Yeager”).

As to claim 31, Harlan in view of Bennett teaches the method of Claim 1 wherein the physiological data of the beneficiary includes hemodynamic data including blood pressure (Yeager Para [0048]: using blood pressure to indicate a user’s activity level, which feeds into recipe templates based on nutrition information according to Yeager Figure 4 via the user interface in Figure 5 describe in Yeager Para [0041]).

Harlan, in view of Bennett, and Yeager are in the same field of Nutrition.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Harlan in view of Bennett to include the teachings of Yeager because blood pressure is an indicator of activity, which affects caloric and protein requirements in a diet (See Yeager Para [0048] and [0052]).
	
	
Claims 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0144081 A1 (“Harlan”) in view of US 20130216982 A1 (“Bennett”) as applied to claim 1 above, and further in view of US 2003/0225731 A1 (“Vidgen”).

As to claim 32, Harlan in view of Bennett teaches the method of Claim 1 (Harlan Para [0054]: weight information is inputted by a user, which entails a physiological measurement of weight), but does not teach:
wherein the physiological data of the beneficiary includes endothelial function assessments.
Nevertheless, Vidgen teaches wherein the physiological data of the beneficiary includes endothelial function assessments (Vidgen Para [0003] endothelial cell damage is linked to the body weight).
Harlan, in view of Bennett, and Vidgen are in the same field of nutrition.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Harlan in view of Bennett to include the teachings of Vidgen because endothelial cell damage and weight both necessitate an optimized dietary menu planning (See Vidgen Para [0003] and the title of Vidgen).

Claims 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0144081 A1 (“Harlan”) in view of US 20130216982 A1 (“Bennett”) as applied to claim 1 above, and further in view of US 2009/0222282 A1 (“Ordovas”).

As to claim 33, Harlan in view of Bennett teaches the method of Claim 1, but does not teach wherein the physiological data of the beneficiary includes noninvasive markers of atherosclerosis including ultrasound derived intimal medial thickness measurements.
Nevertheless, Ordovas teaches wherein the physiological data of the beneficiary includes noninvasive markers of atherosclerosis including ultrasound derived intimal medial thickness measurements (Ordovas Para [0088] and title: carotid intima-media thickness measurement by ultrasound for personalized diet design).
Harlan, in view of Bennett, in view of and Ordovas are in the same field of nutrition.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Harlan in view of Bennett to include the teachings of Ordovas because intima-media thickness measurements predict cardiovascular disease, which affects diet design (See Ordovas Para [0088]).

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0144081 A1 (“Harlan”) in view of US 20130216982 A1 (“Bennett”) as applied to claim 1 above, and further in view of Applicant’s Admitted Prior Art from the American Heart Association (Applicant’s Specification at Para [0059] American Heart Association Dietary Guidelines).

For more information on Applicant’s Admitted Prior Art see MPEP §  2152.03.

As to claim 37, Harlan in view of US 20130216982 A1 (“Bennett”) teaches the method of claim 1, but does not teach:
wherein the individualized healthy metabolomic regiment includes: 4.5 or more cups of fruits and vegetables per day; 3 or more servings of whole grains per day; at least 2 servings of fish per week; less than 1,500 mg of sodium per day; less than 36 ounces of sweet beverages per week; less than 2 servings per week of processed meats; and greater than 25 grams of dietary fiber for women or greater than 38 grams of dietary fiber for men.
Nevertheless, Applicant’s Admitted Prior Art from the American Heart Association teaches:
wherein the individualized healthy metabolomic regiment includes: 4.5 or more cups of fruits and vegetables per day; 3 or more servings of whole grains per day; at least 2 servings of fish per week; less than 1,500 mg of sodium per day; less than 36 ounces of sweet beverages per week; less than 2 servings per week of processed meats; and greater than 25 grams of dietary fiber for women or greater than 38 grams of dietary fiber for men (Applicant’s Specification at Para [0059]: “recommendations are generally based on well-researched science such the American Heart Association (AHA) Dietary Guideline and AHA dietary score… as follows:  1 Point for >4.5 cups of fruits and vegetables per day; 1 Point for >3 servings of whole grains per day; 1 Point for at least 2 servings of fish per week; 1 Point for < 1,500 mg of sodium per day; 1 Point for < 36 ounces of sweet beverages per week; 1 Point for < 2 servings per week of processed meats; and 1 Point for >25 grams of dietary fiber for women, or >38 grams of dietary fiber for men.)
Harlan, in view of Bennett, and Applicant’s Admitted Prior Art from the American Heart Association (AHA) are in the same field of nutrition.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Harlan in view of Bennett to include the teachings of Applicant’s Admitted Prior Art because this particular diet is research-based and science-based (See Applicant’s Admitted Prior Art in Applicant’s Specification Para [0059], “well-researched science such the American Heart Association (AHA) Dietary Guideline”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following art has previously been made of record:
US 2009/0234839 A1:  Sensors for meal plans.
US 20060240150 A1:  Determining a diet for an individual
US 2015/0206413 A1: inputs biometric, fitness, and health information to provide a plan to the user including what to do and what not to do to reach goals.
US 2018/0032698 A1:  Health recommendations based on questionnaires, demographics, and habits.
US 2016/0256108 A1: inputs biometric data into a machine learning algorithm to determine homeostatic capacity.
US 6,179,778 B1:  health prophylaxis by combining food and analysis after consuming food.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849. The examiner can normally be reached Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        July 12, 2022